Citation Nr: 1417032	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  09-11 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to disability rating for right knee injury with lateral meniscectomy and degenerative joint disease greater than 20 percent prior to November 3, 2011, and greater than 30 percent beginning that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active service from July 1987 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In May 2011, the Veteran appeared at a hearing held at the RO before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

The Veteran's appeal was remanded by the Board in September 2011.  Review of the record reveals that there has been substantial compliance with the directives of those remands, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Court of Appeals for Veterans Claims (Court) has held that a request for a total disability rating for compensation on the basis of individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the holding of Rice is inapplicable since the evidence of record clearly shows that the Veteran is currently employed; thus, there is no cogent evidence of unemployability and entitlement to increased compensation based on TDIU is not warranted.


FINDINGS OF FACT

1.  The Veteran's right knee instability is not more than slight in severity.

2.  The Veteran's right knee degenerative joint disease is manifested by X-ray evidence of arthritis and limitation of flexion with pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for service-connected right knee instability have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code 5257 (2013).

2.  The criteria for a separate 30 percent rating for degenerative joint disease with limitation of flexion of the right knee have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260-5003 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

March 2008 and October 2008 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated, most recently in a January 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, supra.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in July 2008, January 2009, and November 2011; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c) (4).  As the reports of the VA examinations are based on the Veteran's medical history and described the disability in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing the Acting VLJ (AVLJ) noted the elements that were lacking to substantiate the Veteran's claim.  The Veteran was assisted at the hearing by an accredited representative; she and the AVLJ asked questions to elicit information on the Veteran's disability's history and severity.  The record does not reflect that pertinent evidence that would substantiate the claim was identified by the Veteran or the representative that has not been associated with the record.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009); Dingess/Hartman, 19 Vet. App. at 486.  

The Veteran seeks higher ratings for his service-connected right knee disability.  Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  

A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where, as here, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the August 2008 rating decision on appeal, the Veteran was denied a higher disability rating for the right knee under Diagnostic Code 5257.  The RO stated that an evaluation of 20 percent is assigned for recurrent subluxation or lateral instability of the knee which is moderate; or, flexion limited to 30 degree; or, extension limited to 15 degrees.  In a January 2012 rating decision, the RO granted a higher 30 percent rating based on limitation of flexion of the right knee; however, the right knee was again rated under Diagnostic Code 5257.  

The RO incorrectly rated the Veteran's limitation of flexion under Diagnostic Code 5257, which rates recurrent subluxation or lateral instability of the knee.  In addition, limitation of motion under Diagnostic Codes 5260 and 5261 and for subluxation/instability under Diagnostic Code 5257 are rated separately as stated in VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998).  The medical evidence of record does show that the Veteran's symptoms concerning the right knee include instability and degenerative changes with limitation of flexion.  Therefore, it is more appropriate to rate the Veteran's right knee disability under Diagnostic Codes 5257, 5003, and 5260.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability, and a 30 percent evaluation is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

A disability rating higher than 20 percent is not warranted for instability of the right knee.  The Veteran has complained of instability of the right knee.  The medical evidence demonstrates that there was no objective evidence of instability during the July 2008 VA examination, which stated that Lachman's and McMurray's testing were negative.  However, there is subsequent medical evidence that the Veteran has instability as during the January 2009 and November 2011 VA examinations that reported 1+ Lachman's test and 1+ anterior drawer test, indicating mild instability.  The evidence does not support a finding of severe instability associated with the Veteran's right knee disability as the evidence during the appellate period demonstrates at worst only mild instability or subluxation.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are not for application because Diagnostic Code 5257 is not predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

As previously stated, the Veteran has been diagnosed as having degenerative joint disease of the right knee based on x-rays findings.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Veteran's range of motion testing during the VA examinations during the appellate period show that his extension was normal or nearly normal, limited to 5 degrees as worst, during the January 2009 VA examination.  There is also no indication that extension would be affected by functional loss.  Therefore, a separate rating for limitation of extension is not warranted, even considering functional impairment.

The Veteran did have limitation of flexion during range of motion testing to 70 degrees at worst with repetition.  Significantly, all examination reports stated that the Veteran's range of motion was painful on examination and pain limited his motion.  The November 2011 VA examination report stated that pain began at 10 degrees flexion.  The Veteran complained during VA treatment of having constant pain between 7 and 9 out of 10 in severity and has reported frequent locking of the right knee.  Considering functional loss due to pain and painful movement under 38 C.F.R. §§ 4.40 and 4.45, the findings more nearly approximate limitation of flexion to 10 degrees, applying 38 C.F.R. § 4.7, which meets the criteria for a separate 30 percent rating based on limitation of flexion under Diagnostic Code 5260.  The rating of 30 percent is the maximum rating available under Diagnostic Code 5260 for limitation of flexion of the knee.  

In an effort to afford the Veteran the highest possible disability rating, the Board has considered his right knee disability under all potentially appropriate diagnostic codes.  Schafrath, supra.  The Veteran has never demonstrated or been diagnosed with ankylosis of the knee, semilunar cartilage dislocation or removal, impairment of the tibia and fibula, or genu recurvatum (hyperextended knee).  Therefore, 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 are not for application.  

In sum, the preponderance of the evidence is against a disability rating greater than 20 percent for the right knee based on instability; however, a separate rating of 30 percent for degenerative joint disease with limitation of motion is warranted.  

As to whether the record raises the matter of referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that the rating criteria considered in this case reasonably describe the Veteran's disability level and symptomatology.  The Veteran's disability picture is contemplated by the rating schedule and he is currently employed, the assigned schedular evaluation for the service-connected right knee disability is adequate and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an increased rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 20 percent for right knee instability is denied.

A separate 30 percent rating for right knee degenerative joint diseases with limitation of motion is granted, subject to the applicable regulations concerning the payment of monetary benefits.



____________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


